Citation Nr: 9935135	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-00 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1  Entitlement to service connection for Hodgkin's disease, 
claimed as a residual of Agent Orange exposure.

2.  Entitlement to service connection for soft tissue sarcoma 
and for chloracne, claimed as residuals of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served in Vietnam and his decorations include the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
chloracne and soft tissue sarcoma.  

This claim also comes before the Board from a March 1997 
rating decision of the Denver RO in which service connection 
was denied for Hodgkin's disease.

The Board notes that with regard to two of the veteran's 
Agent Orange claims, the RO has framed the issues as whether 
new and material evidence has been presented to reopen the 
claims for service connection for soft tissue sarcoma and for 
chloracne, on the basis that final decisions had previously 
been rendered thereon in October 1994.  Following review of 
the record, the Board has construed a VA Form 21-526, 
received at the RO in June 1995, as a Notice of Disagreement 
to the October 1994 rating decision, as in this documentation 
the veteran mentions that he is making a claim for "Agent 
Orange" and the form was received within one year following 
notification of the adverse decision in October 1994.  See 
38 U.S.C.A. § 7105(b)(1)(West 1991 & Supp. 1999).  

Therefore, the Board has found that an appeal of the October 
1994 rating decision was timely filed and perfected, and that 
it is appropriate at this time to adjudicate the issues of 
entitlement to service connection for soft tissue sarcoma and 
for chloracne on a direct basis.  In doing so, the Board 
finds that there has been no prejudice to the veteran or his 
claim as all of the pertinent laws and regulations were 
provided to the veteran in the December 1997 Statement of the 
Case, and it appears that he has been prosecuting these 
claims on a direct basis the initiation of his appeals.  As 
such, the Board finds that the required due process 
considerations have been duly satisfied.  


FINDINGS OF FACT

1.  The record does not include competent evidence of a 
current medical diagnosis of Hodgkin's disease.

2.  The record does not include competent evidence of current 
medical diagnoses of chloracne (or acneform disease 
consistent with chloracne) or of a soft tissue sarcoma.  


CONCLUSIONS OF LAW

1.  The claim for service connection for Hodgkin's disease is 
not well grounded.
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.309 (1999).   

2.  The claims for service connection for chloracne and for 
soft tissue sarcoma, claimed as residuals of Agent Orange 
exposure, are not well grounded.  38 U.S.C.A. § 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.309 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered with regard to the 
instant claims is whether the appellant has presented 
evidence of a well grounded claims; that is, ones which are 
plausible.  If well grounded claims have not been presented, 
his appeals must fail and there is no duty to assist him 
further in the development of the claims because such 
additional development would be futile. 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma. 38 C.F.R. § 3.309(e) (1998).

The presumption of exposure requires both service in Vietnam 
during the designated time period and the establishment of 
one of the listed diseases in order for the presumption of 
inservice exposure to a herbicide to apply. McCartt v. West, 
No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).

In addition, the United States Court of Appeals for the 
Federal Circuit recently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).




Hodgkin's disease

In a statement received at the RO in February 1997, the 
veteran reported various physical symptoms including terrible 
itching of the skin, pain in the bones, ulcerated tumor of 
the stomach, malnutrition, and a poor appetite, and he 
indicated that all of these symptoms are signs of Hodgkin's 
disease.  He also related these symptoms to Agent Orange 
exposure.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present a well grounded claim for 
service connection for Hodgkin's disease.  Specifically, 
there is no evidence in the record of a current medical 
diagnosis of Hodgkin's disease, and there is no evidence that 
the veteran's physical complaints have been identified as 
symptomatic of or related to Hodgkin's disease.  As such, the 
veteran has failed to demonstrate that the claimed disability 
is currently manifested.  In order to warrant a grant of 
service connection, a claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").

The veteran has failed to demonstrate that he is currently 
diagnosed with Hodgkin's disease; furthermore, as he has not 
shown that Hodgkin's disease is currently manifested, he is 
not entitled to a presumption of Agent Orange exposure in 
light of 38 C.F.R. § 3.309 and McCartt, supra.  For these 
reasons, the Board finds that the veteran's claim must be 
denied as a well grounded claim has not been presented.  
Accordingly, service connection is denied for Hodgkin's 
disease.  

Chloracne and soft tissue sarcoma

The veteran has claimed that service connection is warranted 
for soft tissue sarcoma and for chloracne, claimed as 
residuals of Agent Orange exposure, and he has reported 
symptoms such as abdominal pain, liver problems, bleeding, 
and itchy skin which he claims are signs of both chloracne 
and sarcoma.  The record indicates that service connection 
was originally denied for chloracne in November 1990, and 
service connection was originally denied for soft tissue 
sarcoma and bleeding of the liver in May 1993.  The report of 
an October 1990 VA examination shows diagnoses of multiple 
benign skin problems, including bruising, excoriations, café 
au lait spot, and penile papule.  There was no evidence of 
Agent Orange exposure on skin examination.

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of well grounded 
claims for service connection for chloracne and for soft 
tissue sarcoma.  Specifically, the evidence does not indicate 
current medical diagnosis or treatment for either a soft 
tissue sarcoma (to include the types of sarcoma enumerated in 
38 C.F.R. § 3.309) or chloracne, to include an acneform 
disease consistent with chloracne.  As such, the veteran has 
failed to demonstrate that the claimed disabilities are 
currently manifested.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").

Therefore, the Board finds that the veteran has failed to 
present well grounded claims as the evidence does not 
establish the current manifestation of the disabilities which 
the veteran has claimed as residuals of Agent Orange 
exposure.  As current diagnoses of soft tissue sarcoma and 
chloracne have not been shown, the veteran is not entitled to 
the presumption of Agent Orange exposure in light of 
38 C.F.R. § 3.309 and McCartt, supra.  As such, the Board has 
concluded that the claims for service connection for soft 
tissue sarcoma and for chloracne must be denied as the claims 
are not well grounded.  

As noted in the introduction, the veteran was furnished a 
Statement of the Case which addressed these issues on the 
basis of whether new and material evidence had been presented 
to reopen the claims.  Given the absence from the record of a 
Caluza element, the Board finds that there is no prejudice to 
the appellant by not remanding these claims to the RO for 
preparation of a new Statement of the Case, in light of the 
fact that the December 1997 Statement of the Case informed 
the veteran of all pertinent laws and regulations and he was 
notified of the evidence which would be necessary to complete 
his claim (i.e., he was informed that the record did not show 
treatment for symptoms consistent with a diagnosis of soft 
tissue sarcoma and there was no diagnosis for a skin 
condition, including chloracne, which is subject to 
presumptive service connection).  See Robinette v. Brown, 8 
Vet.App. 69 (1995).   


ORDER

As well grounded claims have not been presented, service 
connection is denied for Hodgkin's disease, chloracne, and 
soft tissue sarcoma.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

